Per Curiam.
This case is submitted on the people’s motion to affirm pursuant to GCR 1963, 817.5(3). Represented by counsel, defendant pled guilty to unauthorized use of a motor vehicle contrary to MCLA § 750.414 (Stat Ann 1954 Rev § 28.646). Following denial of his motion to withdraw the plea and vacate sentence, defendant appeals as of right.
Defendant argues that the trial court failed to determine with a reasonable degree of certainty whether he committed the offense charged. A review of the transcript reveals that the trial court fulfilled its responsibilities under GCR 1963, 785.3 (2). Moreover, it is well settled that a convicted defendant no longer enjoys the presumption of innocence, and he has the burden of showing something more than technical noncompliance with the court rules in order to vacate a guilty plea. People v. Nelson (1969), 18 Mich App 177.
The motion to affirm is granted.